Citation Nr: 1725823	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for vertigo or dizziness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1956 to September 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case is now before the RO in Portland, Oregon.  

In an April 2015 rating decision, the Veteran was granted service connection for bilateral hearing loss and tinnitus, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits, and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2017, the Veteran notified the Board of his intention to withdraw his claim for service connection for vertigo or dizziness.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for vertigo or dizziness have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

In an April 2017 statement, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to service connection for vertigo or dizziness.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and it must be dismissed.


ORDER

The appeal as to entitlement to service connection for vertigo or dizziness is dismissed.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


